Citation Nr: 0921173	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-24 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The Veteran has since relocated, and 
original jurisdiction now resides in the RO in St. Paul, 
Minnesota.

Procedural history

The Veteran's claim of entitlement to service connection for 
a right knee condition was denied in an April 2007 RO rating 
decision.  In May 2007, the Veteran expressed his 
disagreement with that decision and requested review by a 
decision review officer (DRO).  A DRO conducted a de novo 
review of the claim and rendered a decision in a July 2007 
statement of the case (SOC) which was unfavorable to the 
claim.  The Veteran perfected his appeal in August 2007 with 
the timely submission of a VA form 9.

The Veteran requested a VA Travel Board hearing. However, in 
September 2007 the Veteran informed the RO that he no longer 
wished to present testimony at a VA Travel Board hearing.  
Accordingly, the Veteran's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2008).  

In June 2009, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2008).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board finds that 
additional development of the evidence is necessary.

In general, in order to establish service connection for a 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to Hickson element (1), current disability, 
private x-rays of the Veteran's right knee showed "almost 
complete obliteration of the medial joint compartment with 
spurring evident on the patella."  In November 1991, the 
Veteran had total right knee arthroplasty.  See private 
treatment records from M.E.R., M.D. dated July 1991 and 
January 1992.  As such, Hickson (1), diagnosis of current 
disability, is arguably satisfied.

Turning to Hickson element (2), in-service incurrence, the 
Veteran claims that he twisted his knee when he stepped in a 
hole while walking through the motor pool at Schofield 
Barracks in Hawaii in September 1945.  Review of the claims 
folder reflects that the Veteran's service medical records 
are unavailable.  The RO attempted to retrieve records from 
Schofield Barracks in October 2006 and from Tripler Army 
Hospital in September 2007.  The claims file reflects that 
both attempts were fruitless.  It appears that the Veteran's 
service treatment records may have been destroyed in a fire 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri in 1973.  For the purposes of this claim, the Board 
has no reason to doubt the Veteran's statement concerning his 
in-service knee injury.  Accordingly, Hickson element (2) is 
arguably satisfied.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
Veteran's diagnosed right knee condition and the reported in-
service right knee injury.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a physician to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is as likely 
as not the Veteran's right knee condition 
is related to his military service.  If 
the reviewing physician deems it to be 
necessary, physical examination and/or 
diagnostic testing of the Veteran may be 
scheduled.  The resulting medical opinion 
should be associated with the Veteran's 
VA claims folder.

2.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should readjudicate the 
issue of entitlement to service 
connection for a right knee condition.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



